Joseph Campau, adrrf on the estate of Dennis Campau, Deceased v Jacob Smith Johnsy McCarty & David C. McKinstry
Territory of Michigan Supreme Court of the term of September, in the year of our Lord one thousand eight hundred & twenty three
Joseph Campau, Administrator of the the goods & estate, which were of Dennis Campau, late of the County of Wayne deceased, at the time of his death, who died intestate, by Hunt & Larned his attorneys, complains of Johnsy McCarty, Jacob Smith & David C. McKinstry, in Custody &c In a plea that they render to the said Plf. admr as aforesaid, the sum of six hundred & forty six dollars & forty six & one half cents, lawful money of the United States, which they owe to, and unjustly detain from him. For that whereas the said Jacob, Johnsy & David, at Detroit, in the County of Wayne & within the Jurisdiction of this court, on the twenty second day of July, in the year of our Lord one thousand eight hundred & twenty two, by their writing obligatory of that date, sealed with their seals & here in court to be produced, bound & acknowledged themselves jointly & severally to be indebted to the Plaintiff, as administrator on the estate of Dennis Campau deceased, in the penal sum of six hundred & forty six dollars & forty six & one half cents to be paid to the Plaintiff as admr as aforesaid on demand.
Which said writing obligatory was and is subject to a certain condition thereunder written, to wit, That whereas the said Plaintiff had as administrator, on the estate of said Dennis Campau deceased recovered judgment on the eighth day of October, in the year of our Lord, one thousand eight hundred & twenty one in our *418Supreme Court of the Territory of Michigan, for the sum of three hundred & twenty three dollars, & twenty three & an half cents, debt & costs, upon which judgment execution had been issued on the twentieth day of October, one thousand eight hundred & twenty one, by said Supreme Court, & the said Jacob Smith by virtue thereof had been arrested, on the day of the date of the Bond aforesaid, & committed to the goal of the county of Wayne aforesaid by Samuel Sherwood Deputy Sheriff of said County— Now the condition of said Bond, was & is such that if the said Jacob Smith should be & remain in the safe custody of the Goaler, within the prison limits, which were then or might thereafter be laid off & assigned by the Justices of the County Court of the County of Wayne & Territory aforesaid, & not depart the same, until discharged therefrom, agreeably to the laws of the Territory, then the said obligation to become void, otherwise to be & remain in full force effect & virtue. And the said Plf. admr as aforesaid in fact saith, that the condition of the aforesaid writing obligatory of said Defendants, hath been broken & not kept, by said Defendants, in this, that the said Jacob Smith, did not remain in the safe custody of the Goaler within the prison limits which were then, or afterwards laid off & assigned by the Justices of said County Court, of the County of Wayne aforesaid, but did depart the same without being discharged therefrom, agreeably to the laws of the Territory, towit at the County aforesaid on the first day of November, in the year of our Lord one thousand eight hundred & twenty two— Whereby the condition of said writing obligatory so made as aforesaid hath been broken, & thereby a right of action hath accrued to the Plaintiff admr as aforesaid, to demand &have of and from the said Defendants the said sum of six hundred & forty six dollars & forty six & an half cents above demanded.
Yet the said Defendants, (although often requested so to do) have not as yet paid said sum of six hundred & forty six dollars & forty six & an half cents, above demanded, or any part thereof, to the said Plaintiff admr as aforesaid, but to pay the same to him, have hitherto wholly refused & still doth refuse. To the damage of the said Plaintiff admr as aforesaid— one thousand dollars, and thereof he brings suit.
Joseph Campau admr of the goods & estate of Dennis Campau deceased, puts in his place Hunt & Larned as his attorneys to prosecute this suit.
Hunt & Larned Attys to
Plaintiff—